Citation Nr: 1827284	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to educational assistance under Chapter 33 of Title 38, United States Code (post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2007 to July 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The case is currently under the jurisdiction of the VA RO in New York, New York.

The Board remanded this matter in January 2015.

In December 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The record does not show that the Veteran had any qualifying active duty service on or after September 11, 2001, as defined for the purpose of administration and payment of education benefits under Chapter 33.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) are not met.  38 U.S.C. §§ 3002, 3301, 3311 (2012); 38 C.F.R. §§ 21.9505, 21.9520 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  However, VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Moreover, pre-decisional notification is not necessary when a claim for educational assistance cannot be substantiated because there is no legal basis for the claim or where undisputed facts render the claimant ineligible for the claimed benefit, as is the case here.  See 38 C.F.R. § 21.1031(b).  Therefore, the Board finds that no further action to notify or assist the Veteran is necessary.

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in January 2015.  The remand directed the Agency of Original Jurisdiction (AOJ) to obtain and associate with the record the Veteran's education folder, confirm whether the education folder contained a timely substantive appeal wherein the Veteran requested a hearing before a Veterans Law Judge (VLJ), and, if so, schedule the Veteran for the requested hearing.  Pursuant to the remand, the AOJ associated with the record the Veteran's education folder and scheduled the Veteran for a Board hearing.  Accordingly, the Board finds that VA at least substantially complied with the January 2015 Board remand.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in December 2017.  At the hearing, the VLJ asked the Veteran specific questions concerning why he believes he is entitled to educational assistance benefits under the post-9/11 GI Bill.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

To be eligible for educational assistance under the post-9/11 GI Bill, a veteran must have served on active duty after September 10, 2001, and meet the required service requirements.  38 C.F.R. §§ 21.9505, 21.9520 (2017).  Minimum service requirements are met if the veteran: (a) Serves a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service met certain other requirements described in 38 C.F.R. § 21.9520(a)(1) through (5); or (b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520.

For purposes of eligibility for educational assistance under the post-9/11 GI Bill, "active duty" is defined as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304, and does not include any period during which the individual served as a cadet or midshipmen at one of the service academies.  See 38 U.S.C. §§ 3002, 3301; 38 C.F.R. § 21.9505.


Analysis

The Veteran seeks entitlement to educational assistance under the post-9/11 GI Bill.  The Veteran's DD Form 214 indicates that he had active service from July 2, 2007, to July 16, 2010, and that for that entire period the Veteran served in cadet status at the United States Military Academy in West Point, New York.  The Veteran does not dispute that he was a cadet at the United States Military Academy during his period of active service, nor does he contend that he has any additional active service aside from the period from July 2, 2007, to July 16, 2010.

The relevant statutes and regulations are clear that periods during which an individual served as a cadet or midshipmen at one of the service academies are not considered qualifying "active duty" service for purposes of eligibility for educational assistance under the post-9/11 GI Bill.  See 38 U.S.C. §§ 3002(6)(B), 3301(1); 38 C.F.R. § 21.9505.  In this case, the Veteran's only active service was performed as a cadet at the United States Military Academy.  Such service does not qualify as "active duty" service for purposes of eligibility for educational assistance under the post-9/11 GI Bill.  See id.  As such, the record does not show that the Veteran had any period of active duty service on or after September 11, 2001, as defined for the purpose of administration and payment of education benefits under Chapter 33.

The regulatory criteria and legal precedent governing eligibility for Chapter 33 educational assistance benefits are clear and specific, and the Board is bound by those criteria.  The law is dispositive in this case, and the Veteran's claim for entitlement to Chapter 33 educational assistance must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 431 (1994).  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C. § 5107(b) and 38 C.F.R. § 3.102 regarding reasonable doubt do not apply.



ORDER

Entitlement to educational assistance under Chapter 33 of Title 38, United States Code (post-9/11 GI Bill) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


